INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, WI 53233 December 15, 2011 VIA EDGAR TRANSMISSION Mr. John Ganley U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust – 361 Managed Futures Strategy Fund and 361 Long/Short Equity Fund Request for Acceleration Dear Mr. Ganley: Pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 485(a)(3) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Post-Effective Amendment No. 194 under the Securities Act and Post-Effective Amendment No. 201 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on December 15, 2011 be accelerated toDecember 15, 2011. Very truly yours, Investment Managers Series Trust By: /s/ John Zader John Zader President and Trustee Grand Distribution Services, LLC ¨ 803 West Michigan Street ¨ Milwaukee, WI 53233 December 15, 2011 VIA EDGAR TRANSMISSION Mr. John Ganley U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust – 361 Managed Futures Strategy Fund and 361 Long/Short Equity Fund Request for Acceleration Dear Mr. Ganley: As the principal underwriter of the Investment Managers Series Trust (the “Trust”), and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 485(a)(3) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Post-Effective Amendment No. 194 under the Securities Act and Post-Effective Amendment No. 201 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on December 15, 2011 be accelerated toDecember 15, 2011. Very truly yours, GRAND DISTRIBUTION SERVICES, LLC By: /s/ Robert Tuszynski Name:Robert Tuszynski Title:President
